UNITED STATES DISTRICT court CK 194-41 N¥@e|BeT

DISTRICT OF MINNESOTA
UNITED STATES OF AMERICA, ) INDICTMENT

| )

Plaintiff, ) 21 U.S.C. § 843(a)(3)

) 21 U.S.C. § 843(d)(1)
Vv )
)
LA VANG, )
)
Defendant. )

THE UNITED STATES GRAND JURY CHARGES THAT:

COUNT 1
(Obtaining a Controlled Substance by Fraud)

On or about August 2, 2018, in the State and District of Minnesota, the defendant,
LA VANG,
knowingly and intentionally obtained and acquired hydrocodone, a controlled substance,
by misrepresentation, fraud, deception, and subterfuge; that is, while acting as a home
healthcare nurse for L.B. in Columbia Heights, Minnesota, responsible for placing L.B.’s
medications into weekly medication planners, the defendant obtained and acquired
hydrocodone intended for L.B. for his own use and benefit by covertly substituting similar-
looking acetaminophen tablets in place of the hydrocodone tablets in the medication
planners; all in violation of Title 21, United States Code, Sections 843(a)(3) and 843(d)(1).

A TRUE BILL

 

 

UNITED STATES ATTORNEY FOREPERSON
SCANNED

APR 012019
KAS

.{us. oistRICT COURT ST. PAUL}

 
 

 

 

 
